Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
November 14, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00880-CV



                               IN RE W.M, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                              315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2019-03129J

                          MEMORANDUM OPINION

      On November 4, 2019, relator W.M. filed a petition for writ of habeas corpus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to dismiss an indictment against him.

      Relator filed his petition with the trial court cause number of a parental rights
termination proceeding of which he is a party.         There are no indictments in
proceedings to terminate parental rights.
      Accordingly, we order relator’s petition for writ of habeas corpus dismissed
for lack of jurisdiction.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                         2